DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 and 10-17 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wijffels ( US 2020/0108811) in view of Lee (US 2004/0111845).
As to claim 1, Wijffels discloses in driving adjustment for vehicle loading having claimed
a.	a radar-based occupancy detection system comprising: a seatbelt buckle disposed adjacent a seat of a vehicle; and a radar module disposed within the seatbelt buckle read on ¶ 0031, (The sensors 50 may detect a status of occupants of the vehicle 32, such as with occupancy sensors or door sensors. Occupancy sensors 50 may be visible-light or infrared cameras directed at the seats, weight sensors inside the seats, sensors detecting whether seatbelts for the seats are buckled or unspooled, or other suitable sensors. Door sensors 50 may detect whether doors 56 of the vehicle 32 are open or closed, as are known. The sensors 50 may detect the external world, e.g., objects and/or characteristics of surroundings of the vehicle 32, such as other vehicles, road lane markings, traffic lights and/or signs, pedestrians, etc. For example, the sensors 50 may include radar sensors, scanning laser range finders, light detection and ranging (LIDAR) devices, and image processing sensors such as cameras). 
b.	the radar module including an antenna configured to broadcast a radio frequency (RF) signal toward the seat read on ¶ 0031 and ¶ 0045, (The sensors 50 may include communications devices, for example, vehicle-to-infrastructure (V2I) or vehicle-to-vehicle (V2V) devices.  the sensors 50 may detect a seatbelt buckling, such as a seatbelt buckling without any later seatbelt bucklings for a period of time. The period of time may be chosen to give all occupants of the vehicle 32 an opportunity to board the vehicle 32. For another example, an operator may transmit a message to the computer 30 indicating that loading or unloading of the vehicle 32 has occurred and is now complete. As long as none of the triggers have occurred, the process 400 returns to the decision block 430. In other words, the computer 30 waits for a trigger for as long as the vehicle remains stationary).  The artisan recognizes the location of the sensor is not explicitly discloses in the Wijffles reference however, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place a sensor in a desired chosen place, since it has been held that rearranging parts of an invention involves only routine skill in the' art. In re Japikse, 86 USPQ 70.  The artisan also recognizes that to locate the sensor inside the buckle to determine whether the seatbelt is buckled or not would have been an obvious matter of design choice, that the Wijffels reference would perform equally well with to determine whether the seatbelt is buckled or not.  Wijffels also teaches in ¶ 0045 as “For another example, the sensors 50 may detect a seatbelt buckling, such as a seatbelt buckling without any later seatbelt bucklings for a period of time.”  The artisan recognizes, vehicle-to-infrastructure (V2I) or vehicle-to-vehicle (V2V) communications use on-board dedicated short-range radio frequency communication devices to transmit messages about a vehicle’s speed, heading, brake status, and other information to other vehicles and receive the same information from the messages).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing application to incorporate vehicle-to-infrastructure (V2I) or vehicle-to-vehicle (V2V) communications are radio frequency communication in order to provide benefits that extend beyond drivers to include passengers taking safety measures the are visible to the operator in both private and public transportation systems.  Wijffels does not explicitly disclose wherein the seatbelt buckle includes a buckle sensor that receives electrical power via a power line that extends into the seatbelt buckle, and wherein the radar module also receives electrical power via the power line.
	However, Lee in multi-purpose buckle sensor assembly including a contact switch and a non-contact switch integrated into one body to detect the locking state and unlocking state of the seatbelt buckle at the same time teaches:
c.	wherein the seatbelt buckle includes a buckle sensor that receives electrical power via a
power line that extends into the seatbelt buckle, and wherein the radar module also receives
electrical power via the power line read on ¶ 0056, (as shown in FIG. 6A, the buckle assembly is coupled with the multi-purpose buckle sensor assembly 10 at first state, so that the first and second permanent magnets 31 and 85 are placed adjacent the hall sensor portion 11. In that case, a pair of contact terminal 32 forces a power source of power lines 16 to be applied to the warning lamp based on the metal pattern 23, thereby lightening it and warning the non-wearing of a seatbelt to occupants. At the same time, the hall sensor generates control signals to apply them through a cable 15 to an electronic control unit, so that other safety apparatuses such as an airbag system, etc. stand ready for corresponding safety operating).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing application to incorporate multi-purpose buckle sensor assembly of Lee into Wijffels in order to provide a multi-purpose buckle sensor assembly including a contact switch and a non-contact switch integrated into one unit to detect the locking or unlocking state of a buckle assembly.
As to claim 2, Wijffels further discloses:
a.	wherein the radar module further includes a RF transmitter and a RF receiver coupled to the antenna read on ¶ 0027, (The computer 30 may transmit and receive data through a communications network 48 such as a controller area network (CAN) bus, Ethernet, WiFi, Local Interconnect Network (LIN), onboard diagnostics connector (OBD-II), and/or by any other wired or wireless communications network. The computer 30 may be communicatively coupled to the propulsion 42, the brake system 44 includes the brakes 34, 38, the steering system 46, sensors 50, and other components via the communications network 48).

6.	Claims 3-5, 10, 11, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wijffels in view of Lee and further in view of Peterson (US 2018/0300676).
As to claim 3, Wijffels further discloses:
a.	wherein the radar module further includes a processor that is coupled to the receiver, wherein the processor is configured to derive signal information from output received from the receiver read on ¶ 0027, (the computer 30 may transmit and receive data through a communications network 48 such as a controller area network (CAN) bus, Ethernet, WiFi, Local Interconnect Network (LIN), onboard diagnostics connector (OBD-II), and/or by any other wired or wireless communications network. The computer 30 may be communicatively coupled to the propulsion 42, the brake system 44 includes the brakes 34, 38, the steering system 46, sensors 50, and other components via the communications network 48).  Wijffels does not explicitly recite the signal information including at least one of time of flight, frequency change, and amplitude ratio.  
However, Peterson cures this deficiency by teaching that it may be beneficial wherein the signal information including at least one of time of flight, frequency change, and amplitude ratio read on ¶ 0031, (weight data can be compared to a threshold weight to determine whether specific goods of a known weight are in a subcompartment, etc.). The cargo sensor (e.g., compartment occupancy sensor) preferably includes a time-of-flight (ToF) sensor (e.g., optical, sonar, radar, etc.) defining a detection axis arranged to intersect any goods present in a subcompartment of the compartment (e.g., parallel a subcompartment lateral or longitudinal axis) and provide a binary output indicative of the presence (or non-presence) of goods).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the delivery robot and method of operation  of Peterson into Wijffels in view of Lee in order to provide an accurate way of outputting a binary indicative of the presence (or non-presence) of matter.
	As to claim 4, Wijffels further discloses:
a.	wherein the processor is configured to characterize occupancy of the seat based on the signal information read on ¶ 0045, (the sensors 50 may detect a seatbelt buckling, such as a seatbelt buckling without any later seatbelt bucklings for a period of time. The period of time may be chosen to give all occupants of the vehicle 32 an opportunity to board the vehicle 32. For another example, an operator may transmit a message to the computer 30 indicating that loading or unloading of the vehicle 32 has occurred and is now complete).
As to claim 5, Wijffels further discloses:
a.	wherein the processor is configured to communicate information relating to occupancy of the seat to at least one of a seatbelt buckle system, a safety retention system, a climate control system, and an electronic control unit of the vehicle read on ¶ 0045, (the sensors 50 may detect a seatbelt buckling, such as a seatbelt buckling without any later seatbelt bucklings for a period of time. The period of time may be chosen to give all occupants of the vehicle 32 an opportunity to board the vehicle 32. For another example, an operator may transmit a message to the computer 30 indicating that loading or unloading of the vehicle 32 has occurred and is now complete).
As to claim 10, Wijffels further discloses:
a.	a seatbelt buckle disposed adjacent a seat of a vehicle; and a radar module disposed within the seatbelt buckle, the radar module comprising: an antenna configured to broadcast a radio frequency (RF) signal toward the seat; a RF transmitter and a RF receiver coupled to the antenna; and a processor coupled to the receiver, wherein the processor is configured to derive signal information from output received from the receiver, wherein the processor is configured to characterize occupancy of the seat based on the signal information; and wherein the processor is configured to communicate information relating to occupancy of the seat to a system in the vehicle to influence operation of such system read on ¶ 0031 and ¶ 0045, (the sensors 50 may detect a status of occupants of the vehicle 32, such as with occupancy sensors or door sensors. Occupancy sensors 50 may be visible-light or infrared cameras directed at the seats, weight sensors inside the seats, sensors detecting whether seatbelts for the seats are buckled or unspooled, or other suitable sensors. Door sensors 50 may detect whether doors 56 of the vehicle 32 are open or closed, as are known. The sensors 50 may detect the external world, e.g., objects and/or characteristics of surroundings of the vehicle 32, such as other vehicles, road lane markings, traffic lights and/or signs, pedestrians, etc. For example, the sensors 50 may include radar sensors, scanning laser range finders, light detection and ranging (LIDAR) devices, and image processing sensors such as cameras.  The sensors 50 may include communications devices, for example, vehicle-to-infrastructure (V2I) or vehicle-to-vehicle (V2V) devices.  the sensors 50 may detect a seatbelt buckling, such as a seatbelt buckling without any later seatbelt bucklings for a period of time. The period of time may be chosen to give all occupants of the vehicle 32 an opportunity to board the vehicle 32. For another example, an operator may transmit a message to the computer 30 indicating that loading or unloading of the vehicle 32 has occurred and is now complete. As long as none of the triggers have occurred, the process 400 returns to the decision block 430. In other words, the computer 30 waits for a trigger for as long as the vehicle remains stationary).  The artisan recognizes, vehicle-to-infrastructure (V2I) or vehicle-to-vehicle (V2V) communications use on-board dedicated short-range radio frequency communication devices to transmit messages about a vehicle’s speed, heading, brake status, and other information to other vehicles and receive the same information from the messages). Wijffels does not explicitly recite the signal information including at least one of time of flight, frequency change, and amplitude ratio.  
However, Peterson cures this deficiency by teaching that it may be beneficial wherein the signal information including at least one of time of flight, frequency change, and amplitude ratio read on ¶ 0031, (weight data can be compared to a threshold weight to determine whether specific goods of a known weight are in a subcompartment, etc.). The cargo sensor (e.g., compartment occupancy sensor) preferably includes a time-of-flight (ToF) sensor (e.g., optical, sonar, radar, etc.) defining a detection axis arranged to intersect any goods present in a subcompartment of the compartment (e.g., parallel a subcompartment lateral or longitudinal axis) and provide a binary output indicative of the presence (or non-presence) of goods).
As to claim 11, Wijffels further discloses:
a.	wherein an output of the processor is operatively connected to a seatbelt buckle system of the vehicle read on ¶ 0027, (The computer 30 may be communicatively coupled to the propulsion 42, the brake system 44 includes the brakes 34, 38, the steering system 46, sensors 50, and other components via the communications network 48).
As to claim 12, Wijffels further discloses:
a.	wherein an output of the processor is operatively connected to a safety retention system of the vehicle read on ¶ 0031, (occupancy sensors or door sensors. Occupancy sensors 50 may be visible-light or infrared cameras directed at the seats, weight sensors inside the seats, sensors detecting whether seatbelts for the seats are buckled or unspooled).
As to claim 14, Wijffels further discloses:
a.	wherein an output of the processor is operatively connected to an electronic control unit of the vehicle read on ¶ 0007, (computer includes a processor, and a memory storing instructions executable by the processor to determine at least one of a vehicle pitch or a longitudinal center of gravity from data measured while deactivating a first brake for a first axle and applying a second brake for a second axle, and operate the vehicle based on the at least one of vehicle pitch or longitudinal center of gravity).

7.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wijffels in view of Lee and further in view of Baldwin (CA 2454012 C)
	As to claim 6, Wijffels discloses all claim limitations except explicitly disclose wherein the transmitter is configured to produce a pulsed wave RF signal.  However, Baldwin teaches:
a.	wherein the transmitter is configured to produce a pulsed wave RF signal read on ¶ 0013, (The apparatus is disposed between a load and a power source and comprises a transmitter for providing a pulsed signal within a monitored zone. The pulsed signal interacts with objects in the monitored zone and provides a return signal. A receiver receives echoes from a return signal of the pulsed record signal, and a microcontroller circuit processes the echoes. The processing involves extracting a kernel from the return signal and multiplying the kernel by the stored return signal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the ultrasonic displacement sensor using digital signal processing detection of Baldwin into Wijffels in view of Lee in order to easily interacts with objects in the monitored zone and provides a return signal. A receiver receives echoes from a return signal of the pulsed record signal, and a microcontroller circuit processes the echoes. 
	As to claim 7, Baldwin further teaches:
a.	wherein the transmitter is configured to produce a continuous wave RF signal read on ¶ 0008, (ultrasonic sensors typically use continuous wave ultrasonic signals. Ultrasonic sensors using continuous wave signals respond to any detected motion in a room. There is no discrimination between a small object close to the ultrasonic sensor and a larger object that is further away.  In other words, there is no range discrimination using continuous wave ultrasonic signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the ultrasonic displacement sensor using digital signal processing detection of Baldwin into Wijffels in view of Lee in order to provide response without discrimination between a small object close to the ultrasonic sensor and a larger object that is further away since there is no range discrimination using continuous wave ultrasonic signals.
As to claim 8, Baldwin further teaches:
a.	wherein the transmitter is configured to produce RF signals in the millimeter wave frequency spectrum read on ¶ 0003, (the PIR sensor activates lighting fixtures whenever a moving or additional heat source is detected. The ultrasonic sensor emits ultrasonic vibrations at frequencies of 25 kHz or higher and listens to the return of echoes). 
.
8.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wijffels in view of Lee and further in view of Peterson and further in view of Baldwin.
	As to claim 15, Wijffels in view of Peterson discloses all claim limitations as above excluding explicitly discloses wherein the transmitter is configured to produce a pulsed wave RF signal.
	However, Baldwin further teaches:
a.	wherein the transmitter is configured to produce a pulsed wave RF signal read on ¶ 0013, (The apparatus is disposed between a load and a power source and comprises a transmitter for providing a pulsed signal within a monitored zone. The pulsed signal interacts with objects in the monitored zone and provides a return signal. A receiver receives echoes from a return signal of the pulsed record signal, and a microcontroller circuit processes the echoes. The processing involves extracting a kernel from the return signal and multiplying the kernel by the stored return signal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the ultrasonic displacement sensor using digital signal processing detection of Baldwin into Wijffels in view of Lee and fruther in view of Peterson in order to easily interacts with objects in the monitored zone and provides a return signal. A receiver receives echoes from a return signal of the pulsed record signal, and a microcontroller circuit processes the echoes. 
	As to claim 16, Balwin further teaches:
a.	wherein the transmitter is configured to produce a continuous wave REF signal read on ¶ 0008, (ultrasonic sensors typically use continuous wave ultrasonic signals. Ultrasonic sensors using continuous wave signals respond to any detected motion in a room. There is no discrimination between a small object close to the ultrasonic sensor and a larger object that is further away.  In other words, there is no range discrimination using continuous wave ultrasonic signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the ultrasonic displacement sensor using digital signal processing detection of Baldwin into Wijffels in view of Lee and further in view of Peterson in order to provide response without discrimination between a small object close to the ultrasonic sensor and a larger object that is further away since there is no range discrimination using continuous wave ultrasonic signals.
As to claim 17, Balwin further teaches:
a.	wherein the transmitter is configured to produce RF signals in the millimeter wave frequency spectrum read on ¶ 0003, (the PIR sensor activates lighting fixtures whenever a moving or additional heat source is detected. The ultrasonic sensor emits ultrasonic vibrations at frequencies of 25 kHz or higher and listens to the return of echoes). 
 
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wijffels in view of Lee and further in view of Peterson and further in view of Stevanovic (US 20170158023).
As to claim 13, Wijffels in view of Lee and further in view of Peterson discloses all claim limitations as above excluding explicitly discloses wherein an output of the processor is operatively connected to a climate control system of the vehicle.
	However, Stevanovic in personalizing vehicular comfort settings for a specific user teaches:
a.	wherein an output of the processor is operatively connected to a climate control system of the vehicle read on ¶ 0041, (another example is passenger presence data, which indicates the number of passengers (if any) travelling in the vehicle 12 when the climate control setting instance is recognized or at the predetermined/regular interval. The vehicle sensors 74 may be used to receive passenger presence data. In one example, the passenger presence data is collected by a seat belt sensor, which determines whether a passenger seat belt has been fastened).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the personalizing vehicular comfort settings for a specific user of Stevanovic into Wijffels in view of Lee and further in view of Peterson in order to easily interacts with objects in the monitored zone and provides personalized in-vehicle services.
 
Response to Arguments
10.	Applicant's arguments with respect to claims 1-17 have been fully considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689